UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 12/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund December 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 142.9% Rate (%) Date Amount ($) a Value ($) Casinos - 7.2% Eldorado Resorts, Gtd. Notes 7.00 8/1/23 725,000 772,125 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 2,095,000 b,c 2,257,362 Jack Ohio Finance, Sr. Scd. Notes 6.75 11/15/21 1,090,000 b 1,106,350 MGM Resorts International, Gtd. Notes 11.38 3/1/18 6,310,000 c 7,027,762 MGM Resorts International, Gtd. Notes 7.75 3/15/22 740,000 c 852,850 Scientific Games International, Gtd. Notes 10.00 12/1/22 4,915,000 c 4,915,000 TVL Finance, Sr. Scd. Notes GBP 8.50 5/15/23 1,080,000 b 1,417,515 Consumer Discretionary - 19.5% AMC Entertainment Holdings, Gtd. Notes 5.75 6/15/25 985,000 1,012,088 Beacon Roofing Supply, Gtd. Notes 6.38 10/1/23 805,000 c 862,863 Beazer Homes USA, Gtd. Notes 8.75 3/15/22 1,100,000 b,c 1,190,750 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 2,675,000 c 2,785,344 CalAtlantic Group, Gtd. Notes 8.38 5/15/18 2,025,000 c 2,207,250 CBS Radio, Sr. Unscd. Notes 7.25 11/1/24 970,000 b 1,016,075 CCO Holdings, Sr. Unscd. Notes 6.63 1/31/22 2,180,000 c 2,261,750 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 1,690,000 b,c 1,744,925 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 2,460,000 b,c 2,619,900 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 2,285,000 b,c 2,225,019 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 2,785,000 c 2,757,150 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 515,000 b 554,913 Mattamy Group, Sr. Unscd. Notes 6.88 12/15/23 1,255,000 b 1,276,963 MGM Resorts International, Gtd. Notes 6.00 3/15/23 485,000 525,013 Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 1,155,000 b,c 1,235,850 MPG Holdco I, Gtd. Notes 7.38 10/15/22 2,490,000 c 2,614,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 19.5% (continued) Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 1,615,000 c 1,675,562 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 2,850,000 b,c 3,110,062 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 2,805,000 b,c 2,976,806 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 2,038,000 b,c 2,155,185 SFR Group, Sr. Scd. Notes 7.38 5/1/26 3,675,000 b,c 3,766,875 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 2,050,000 b,c 2,152,500 Townsquare Media, Gtd. Notes 6.50 4/1/23 1,285,000 b,c 1,231,994 United Group, Sr. Scd. Notes EUR 7.88 11/15/20 590,000 b 652,988 United Rentals North America, Gtd. Notes 7.63 4/15/22 610,000 c 645,075 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,228,528 b,c 1,253,099 William Lyon Homes, Gtd. Notes 8.50 11/15/20 2,585,000 c 2,714,250 Consumer Staples - 4.1% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 3,040,000 b,c 3,165,400 Bakkavor Finance 2, Sr. Scd. Notes GBP 8.75 6/15/20 975,000 1,289,662 Kronos Acquistion Holdings, Sr. Unscd. Notes 9.00 8/15/23 1,070,000 b,c 1,072,675 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 3,190,000 3,070,375 New Albertsons, Sr. Unscd. Debs. 7.45 8/1/29 270,000 256,500 Post Holdings, Gtd. Notes 8.00 7/15/25 1,310,000 b,c 1,473,750 Energy - 15.8% Alta Mesa Holdings, Sr. Unscd. Notes 7.88 12/15/24 1,865,000 b 1,939,600 Archrock Partners, Gtd. Notes 6.00 4/1/21 240,000 234,000 Archrock Partners, Sr. Unscd. Notes 6.00 10/1/22 615,000 599,625 Callon Petroleum, Sr. Unscd. Notes 6.13 10/1/24 730,000 b 755,550 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 2,615,000 c 2,713,062 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,235,000 b,c 2,430,562 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.88 3/31/25 495,000 b 506,910 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 1,330,000 c 1,369,900 CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 2,050,000 c 2,044,875 Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 15.8% (continued) Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 2,500,000 c 2,800,000 Enviva Partners, Gtd. Notes 8.50 11/1/21 1,305,000 b 1,363,725 Extraction Oil & Gas Holding, Gtd. Notes 7.88 7/15/21 2,165,000 b,c 2,327,375 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 975,000 c 979,875 Genesis Energy, Gtd. Notes 6.75 8/1/22 1,900,000 c 1,983,600 Gulfport Energy, Sr. Unscd. Notes 6.00 10/15/24 1,095,000 b 1,119,638 Laredo Petroleum, Gtd. Notes 7.38 5/1/22 1,975,000 c 2,056,469 Matador Resources, Gtd. Notes 6.88 4/15/23 1,050,000 c 1,107,750 Matador Resources, Sr. Unscd. Notes 6.88 4/15/23 905,000 b 954,775 Murray Energy, Scd. Notes 11.25 4/15/21 720,000 b 559,800 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,700,000 c 1,895,500 Noble Holding International, Gtd. Notes 7.75 1/15/24 860,000 811,066 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 355,000 c 363,431 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,200,000 c 1,236,000 PDC Energy, Gtd. Notes 6.13 9/15/24 1,160,000 b,c 1,191,900 Precision Drilling, Sr. Unscd. Notes 7.75 12/15/23 605,000 b 641,300 Rice Energy, Gtd. Notes 6.25 5/1/22 550,000 c 567,875 RSP Permian, Gtd. Notes 6.63 10/1/22 920,000 c 977,500 Sanchez Energy, Gtd. Notes 7.75 6/15/21 935,000 c 956,038 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 755,000 c 785,200 Unit, Gtd. Notes 6.63 5/15/21 1,235,000 c 1,204,125 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 955,000 c 955,802 Whiting Petroleum, Gtd. Notes 6.25 4/1/23 540,000 c 542,700 Financials - 17.0% Ally Financial, Gtd. Notes 7.50 9/15/20 860,000 c 966,425 Ally Financial, Gtd. Notes 8.00 11/1/31 3,045,000 c 3,547,181 Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 1,050,000 b,c 1,015,875 Cabot Financial, Sr. Scd. Notes GBP 8.38 8/1/20 475,000 614,663 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 17.0% (continued) Cabot Financial, Sr. Scd. Notes GBP 7.50 10/1/23 1,200,000 b 1,486,283 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 1,081,000 b,c 1,086,405 FBM Finance, Sr. Unscd. Notes 8.25 8/15/21 1,955,000 b,c 2,072,300 Garfunkelux Holdco 3, Scd. Bonds GBP 11.00 11/1/23 1,170,000 b 1,484,273 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 595,000 765,657 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 3,740,000 b,c 3,749,350 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,175,000 b,c 1,244,219 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 c 1,752,469 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 c 3,730,162 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 1,255,000 c 1,510,706 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 1,975,000 b,c 1,984,875 Ladder Capital Finance Holdings, Gtd. Notes 7.38 10/1/17 1,100,000 c 1,104,125 Navient, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 c 2,889,000 PetSmart, Sr. Unscd. Notes 7.13 3/15/23 2,645,000 b,c 2,704,512 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 1,105,000 b,c 1,116,050 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,530,000 d 1,555,406 Solera Finance, Sr. Unscd. Notes 10.50 3/1/24 2,225,000 b,c 2,514,250 USI, Sr. Unscd. Notes 7.75 1/15/21 2,355,000 b,c 2,403,572 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 1,930,000 b,c 1,621,200 Health Care - 12.8% Auris Luxembourg II, Sr. Scd. Bonds EUR 8.00 1/15/23 530,000 b 608,079 Auris Luxembourg II, Sr. Scd. Bonds EUR 8.00 1/15/23 1,165,000 1,336,627 Capsugel, Sr. Unscd. Notes 7.00 5/15/19 1,353,000 b,c 1,365,684 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,900,000 c 1,586,500 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 235,000 c 164,500 HCA, Gtd. Notes 7.50 2/15/22 5,470,000 c 6,222,125 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 2,445,000 c 2,139,375 Jaguar Holding Co II, Gtd. Notes 6.38 8/1/23 1,225,000 b,c 1,313,813 Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 12.8% (continued) Kindred Healthcare, Gtd. Notes 8.75 1/15/23 3,515,000 c 3,299,706 MPH Acquisition Holdings, Sr. Unscd. Notes 7.13 6/1/24 2,645,000 b,c 2,790,739 Prestige Brands, Gtd. Notes 6.38 3/1/24 890,000 b,c 938,950 Synlab Unsecured Bondco, Gtd. Bonds EUR 8.25 7/1/23 2,125,000 2,443,801 Tenet Healthcare, Sr. Unscd. Notes 8.00 8/1/20 750,000 740,625 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 5,355,000 c 5,079,217 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 2,840,000 b,c 2,417,550 Industrials - 9.4% Ahern Rentals, Scd. Notes 7.38 5/15/23 1,385,000 b,c 1,170,325 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 425,000 b,c 449,438 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 1,745,000 b,c 1,732,820 Cemex, Sr. Scd. Notes 7.75 4/16/26 1,310,000 b 1,454,100 Cemex Finance, Sr. Scd. Notes 9.38 10/12/22 1,736,000 b,c 1,896,580 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 1,990,000 b,c 2,106,912 Engility, Gtd. Notes 8.88 9/1/24 730,000 b,c 767,413 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 1,095,000 b,c 1,095,000 Gates Global, Gtd. Notes 6.00 7/15/22 2,175,000 b,c 2,138,025 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,030,000 b,c 2,243,150 Grinding Media, Sr. Scd. Notes 7.38 12/15/23 1,640,000 b 1,727,084 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 750,000 c 793,125 RSI Home Products, Scd. Notes 6.50 3/15/23 1,270,000 b,c 1,333,500 XPO Logistics, Gtd. Notes 6.50 6/15/22 1,815,000 b,c 1,912,556 XPO Logistics, Gtd. Notes 6.13 9/1/23 495,000 b,c 519,131 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 2,300,000 b,c 2,371,875 Information Technology - 9.7% BMC Software Finance, Sr. Unscd. Notes 8.13 7/15/21 1,020,000 b 958,163 Diamond 1 Finance, Gtd. Notes 7.13 6/15/24 855,000 b,c 949,346 Diamond 1 Finance, Sr. Scd. Notes 8.35 7/15/46 2,235,000 b,c 2,756,224 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Information Technology - 9.7% (continued) First Data, Gtd. Notes 7.00 12/1/23 4,450,000 b,c 4,750,375 Genesys Telecommunications Laboratories, Gtd. Notes 10.00 11/30/24 965,000 b 1,027,725 Infor Software Parent, Gtd. Notes 7.13 5/1/21 2,410,000 b,c 2,482,300 Infor US, Gtd. Notes 6.50 5/15/22 1,335,000 c 1,395,075 Rackspace Hosting, Sr. Unscd. Notes 8.63 11/15/24 1,960,000 b 2,079,462 Riverbed Technology, Gtd. Notes 8.88 3/1/23 2,790,000 b,c 2,971,350 RP Crown Parent, Sr. Scd. Notes 7.38 10/15/24 1,385,000 b 1,438,669 Sophia Finance, Sr. Unscd. Notes 9.00 9/30/23 3,530,000 b,c 3,759,450 Materials - 21.1% AK Steel, Gtd. Notes 7.63 10/1/21 540,000 583,875 Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 245,000 b,c 266,438 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 185,000 b,c 203,038 ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 4,473,000 c,d 5,255,775 ArcelorMittal, Sr. Unscd. Bonds 8.00 10/15/39 245,000 d 270,073 ARD Finance, Sr. Scd. Notes EUR 6.63 9/15/23 195,000 b 206,053 ARD Finance, Sr. Scd. Notes 7.13 9/15/23 2,000,000 b,c 1,982,500 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 3,490,000 b,c 3,690,675 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 5,750,000 b,c 6,095,000 CVR Partners, Scd. Notes 9.25 6/15/23 2,320,000 b,c 2,398,300 FMG Resources August 2006, Sr. Scd. Notes 9.75 3/1/22 1,625,000 b,c 1,893,239 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 1,400,000 c 1,165,528 Hexion, Sr. Scd. Notes 10.00 4/15/20 1,125,000 c 1,123,594 Hillman Group, Gtd. Notes 6.38 7/15/22 1,265,000 b,c 1,195,425 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 570,000 b 644,564 Hudbay Minerals, Gtd. Notes 7.25 1/15/23 380,000 b 394,250 Hudbay Minerals, Gtd. Notes 7.63 1/15/25 1,950,000 b 2,031,666 Kraton Polymers, Gtd. Notes 10.50 4/15/23 485,000 b 549,263 Lennar, Gtd. Notes, Ser. B 12.25 6/1/17 1,045,000 c 1,094,638 Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Materials - 21.1% (continued) Mercer International, Gtd. Notes 7.75 12/1/22 2,620,000 c 2,764,100 Novelis, Gtd. Notes 6.25 8/15/24 840,000 b,c 892,500 Novelis, Gtd. Notes 5.88 9/30/26 665,000 b,c 673,313 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 2,020,000 b,c 2,242,200 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 435,000 c 450,769 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 2,620,000 b,c 2,788,662 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 730,000 b,c 740,950 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 2,520,000 b,c 2,545,200 Summit Materials, Gtd. Notes 8.50 4/15/22 2,030,000 c 2,253,300 Teck Resources, Gtd. Notes 6.25 7/15/41 880,000 852,438 Trinseo Materials Operating, Sr. Unscd. Notes 6.75 5/1/22 2,236,000 b,c 2,353,390 Tronox Finance, Gtd. Notes 6.38 8/15/20 1,630,000 c 1,532,200 Tronox Finance, Gtd. Notes 7.50 3/15/22 975,000 b 914,063 Univar USA, Gtd. Notes 6.75 7/15/23 1,200,000 b,c 1,245,000 Real Estate - .8% Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 1,985,000 c Telecommunications - 20.7% Altice, Gtd. Notes 7.75 5/15/22 2,330,000 b,c 2,493,100 Altice, Gtd. Notes 7.63 2/15/25 2,340,000 b,c 2,465,775 Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 790,000 b,c 823,575 Altice Finco, Gtd. Notes 7.63 2/15/25 210,000 b,c 212,888 Altice Finco, Scd. Notes 9.88 12/15/20 2,000,000 b,c 2,115,000 Altice Finco, Scd. Notes 8.13 1/15/24 1,900,000 b,c 1,976,000 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 2,915,000 c 2,991,519 Cincinnati Bell, Gtd. Notes 7.00 7/15/24 985,000 b,c 1,044,100 CSC Holdings, Sr. Unscd. Notes 10.13 1/15/23 4,075,000 b,c 4,716,812 Digicel, Gtd. Notes 6.75 3/1/23 1,465,000 b 1,328,213 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 3,175,000 b 2,739,930 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 1,425,000 b 1,112,384 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 142.9% (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications - 20.7% (continued) DISH DBS, Gtd. Notes 7.75 7/1/26 4,320,000 c 4,881,600 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 3,190,000 c 3,305,637 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 3,010,000 c 3,314,762 Sable International Finance, Gtd. Notes 6.88 8/1/22 2,385,000 b,c 2,492,325 Sprint, Gtd. Notes 7.63 2/15/25 375,000 395,156 Sprint Capital, Gtd. Notes 8.75 3/15/32 800,000 c 882,000 Sprint Communications, Gtd. Notes 9.00 11/15/18 1,175,000 b,c 1,298,375 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 c 6,563,062 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,000,000 c 1,046,250 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 1,000,000 c 1,047,500 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 2,840,000 c 3,049,450 Utilities - 4.8% Calpine, Sr. Scd. Notes 7.88 1/15/23 1,365,000 b,c 1,428,131 Dynegy, Gtd. Notes 7.63 11/1/24 3,745,000 c 3,473,487 Dynegy, Sr. Unscd. Notes 8.00 1/15/25 1,605,000 b 1,504,688 NRG Energy, Gtd. Notes 7.88 5/15/21 767,000 c 803,433 NRG Energy, Gtd. Notes 6.63 1/15/27 950,000 b,c 902,500 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 1,270,000 c 987,425 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 1,335,000 c 1,531,912 Viridian Group Fundco II, Sr. Scd. Notes EUR 7.50 3/1/20 1,390,000 1,567,441 Total Bonds and Notes (cost $356,091,081) Preferred Stocks - .7% Financials - .7% GMAC Capital Trust I, Ser. 2 (cost $1,795,257) 6.69 2/15/40 70,831 d Other Investment - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $18,788) 18,788 e Total Investments (cost $357,905,126) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, these securities were valued at $198,056,528 or 78.31% of net assets. c Security, or portion thereof, on collateral for Revolving Credit and Security Agreement. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 142.9 Preferred Stocks .7 Money Market Investment .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund December 31, 2016 (Unaudited) The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 361,423,459 - Preferred Stocks † - 1,799,107 - Registered Investment Company 18,788 - - Liabilities ($) Other Financial Instruments: Financial Foreign Currency Exchange Contracts †† - (157,671) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at December 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its NOTES investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Barclays Bank British Pound, Expiring 1/31/2017 2,800,000 3,421,979 3,453,899 (31,920 ) Commonwealth Bank of Australia Euro, Expiring 1/31/2017 2,535,000 2,641,470 2,673,096 (31,626 ) Goldman Sachs International British Pound, Expiring 1/31/2017 2,905,000 3,549,703 3,583,420 (33,717 ) Euro, Expiring 1/31/2017 2,475,000 2,580,262 2,609,827 (29,565 ) Morgan Stanley Capital Services Euro, Expiring 1/31/2017 2,490,000 2,594,802 2,625,645 (30,843 ) Gross Unrealized Depreciation ) At December 31, 2016, accumulated net unrealized appreciation on investments was $5,336,228, consisting of $13,109,071 gross unrealized appreciation and $7,772,843 gross unrealized depreciation. NOTES At December 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 By: /s/ James Windels James Windels Treasurer Date: February 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
